IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                       No. 01-21122
                                     Summary Calendar



GREGORY WILLIAMS,

                                                            Plaintiff - Appellant,

versus


HARRIS COUNTY HOSPITAL DISTRICT,

                                                            Defendant - Appellee.

                            --------------------
               Appeal from the United States District Court
                     for the Souther District of Texas
                           USDC No. H:99-CV-4380
                            --------------------
                              November 7, 2002


Before BARKSDALE, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*



               Plantiff-Appellant Gregory Williams initiated this

action against his former employer, Defendant-Appellee Harris

County Hospital District (the District), alleging that he was

terminated from his employment as a radiology technician because

of his age and because of his disability in violation of the Age



       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et

seq.,(ADEA), and the Americans with Disabilities Act of 1990, 42

U.S.C. § 12111 et seq.,(ADA). Williams also alleges he was

terminated in retaliation for conduct which is protected under

the ADEA and ADA. The district court granted summary judgment on

all counts in favor of Appellee. Williams appeals from this

ruling.

     This Court reviews a granting of summary judgment de novo.

Sherrod v. American Airlines, Inc., 132 F.3d 1112, 1119 (5th Cir.

1998). In the instant case, summary judgment is properly granted

if the District, as the movant, demonstrates the absence of a

dispute of material fact, and if, in rebuttal, Williams fails to

demonstrate that a dispute of material fact exists.    Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). Moreover,

with respect to William’s discrimination claims, the District

must demonstrate either that Williams has failed to produce

evidence sufficient to support a prima facie case of

discrimination, or that Williams has failed to produce evidence

demonstrating that the District’s proffered reason for

terminating Williams is pretexual. McDonnell Douglass Corp. v.

Green, 411 U.S. 792 (1973); Russell v. McKinney Hosp. Venture,

235 F.3d 219, 223 (5th Cir. 2000). Here, the district court found

that Williams failed to establish a prima facie case of

discrimination under either the ADA or the ADEA, and we agree.

                                2
     To establish a prima facie case of age discrimination,

Williams must provide evidence sufficient to create an inference

that he: (1) was discharged; (2) was qualified for his position;

(3) fell within the protected class; and (4) was terminated from

his employment because of age.1 Russell, 235 F.3d at 223;

O’Connor v. Consolidated Coin Caterers Corp., 517 U.S. 308, 312

(1996). However, while Williams is able to establish the first

three of these criteria, Williams does not provide even a

scintilla of evidence supporting an inference that he was

discharged because of his age. At most Williams suggests that

substantially younger individuals were hired and promoted by the

District prior to Williams’ dismissal, but this, alone, is

insufficient to establish an inference that Williams was


     1
      While, the district court particularly notes that Williams
does not point to evidence suggesting he was replaced by a
significantly younger employee, we would note that such a showing
is not the sole means by which Williams might have established
the fourth element of his prima facie case. Although a plaintiff
may construct a sufficient inference that he was discharged
because of age by showing that he was replaced in his position by
someone not insignificantly younger than himself, such a showing
may also be made by pointing to other indicia of discriminatory
motives. See, O’Connor v. Consolidated Coin Caterers Corp., 517
U.S. 308, 312 (1996)(finding that, “[b]ecause the ADEA prohibits
discrimination on the basis of age and not class membership, the
fact that a replacement is substantially younger than the
plaintiff is a far more reliable indicator of age discrimination
than is the fact that the plaintiff was replaced by someone
outside the protected class,” but that the key to the analysis
lies, “in recognizing that the prima facie case requires
‘evidence adequate to create an inference that an employment
decision was based on a[n] [illegal] discriminatory criterion.’”
Id. at 312 (quoting, Teamsters v. United States, 431 U.S. 324,
358 (1977)).
                                3
discharged because of his age. Consequently, summary judgment was

properly entered against him with respect to this claim.

     Similarly, to establish a prima facie case of discrimination

in violation of the ADA, Williams must first demonstrate that he

falls within the protected class. Sherrod, 132 F.3d at 119; 42

U.S.C. § 12102(2)(A). Thus, Williams must produce evidence

supporting an inference that he is substantially limited in a

major life activity. Sherrod, 132 F.3d at 1120. Williams asserts

that he is limited in the major life activity of working because

he suffers from an injury which restricts his ability to bend,

squat, work over forty hours in a week, or lift over forty

pounds. However, these restrictions alone do not create an

inference that he is limited in the major life activity of

working. See id. (finding that while the Appellant had produced

evidence supporting her assertion that she was unable to lift

more than forty-five pounds, that limitation, alone, did not

create the inference that she was limited in a major life

activity). In addition to supplying evidence of his injury-

induced physical restrictions, Williams must also point to

evidence indicating that as a result of his limitations he is

either restricted in his ability to preform a class of jobs, or a

range of jobs in various classes. Id. at 1120. Williams presents

no such evidence. Therefore, summary judgment was properly

entered against him with respect to this claim.


                                4
     Finally, Williams’ retaliation claims are equally

unsupported by the record. To maintain his retaliation claims,

Williams must show: “(1)that[]he engaged in protected activity,

(2)that an adverse employment action occurred, and (3)that a

causal link existed between the protected activity and the

adverse employment action.” Sherrod, 132 F.3d at 1122 n.8.

     Williams, however, fails to produce evidence such that a

reasonable juror could infer that a causal connection exists

between the filing of William’s EEOC claim and his dismissal. In

support of his contention that a causal connection does exist

between the filing of his complaint and his dismissal, Williams

points to the fact that he was dismissed after filing his first

EEOC complaint. However, the District offers a non-retaliatory

reason for Williams’ termination: specifically that Williams’

coworkers had asserted multiple complaints regarding Williams’

conduct at work. In producing this putatively nondiscriminatory

rationale for terminating Williams, the District shifts the

burden to Williams to demonstrate that the proffered reason is

pretextual. Williams, however, does not meet this burden. While

Williams contests the veracity of the complaints lodged against

him by his fellow employees, he does not offer evidence disputing

the assertion that these complaints formed, in the mind of the

decision maker, the basis for his termination. He may well have

been wrongly accused by his coworkers, but his obligation in

asserting his claim of retaliation is to demonstrate that the
                                5
complaints functioned, at least in part, as a vehicle for masking

the decision maker’s discriminatory motives. In the instant case

this obligation remains unmet.

     Thus, for the foregoing reasons, we find that summary

judgment was properly entered in favor of the District on all

counts.



          AFFIRM.




                                 6